

Exhibit 10.2.21


 
 
 
Regeneron Pharmaceuticals, Inc. 
 
ID: [           ] 
Notice of Grant of Restricted Stock Units 
777 Old Saw Mill River Road 
and Restricted Stock Agreement
Tarrytown, New York 10591 
 
 
 
 
[NAME] 
RSU Number: 
  [           ] 
[ADDRESS] 
Plan: 
  [           ] 
 
ID: 
  [           ] 
 



Effective <date> (the “Grant Date”) you have been granted restricted stock units
with respect to [    ] shares of Regeneron Pharmaceuticals, Inc. (the “Company”)
stock.
The total current value of the award is $[    ].
Full Vest Dates: These restricted stock units will vest (i) on the date of the
Company’s [ ]* Annual Meeting of Shareholders with respect to a pro-rata portion
of the total number of shares underlying the award equal to the portion of one
year that has elapsed from the date of grant to the date of the Company’s [ ]*
Annual Meeting of Shareholders, and (ii) on [    /    /  ]** with respect to the
remainder of the shares underlying the award. Assuming the [ ]* Annual Meeting
of Shareholders occurs on [    /    /  ] as currently planned, these restricted
stock units will vest respect to [    ] underlying shares on [    /    /  ] and
with respect to [    ] underlying shares on [    /    /  ]**. Vested restricted
stock units remain subject to the tax deferral provisions set forth in the
enclosed Restricted Stock Unit Agreement.
 
 
You and the Company agree that these restricted stock units are granted under
and governed by the terms and conditions of the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long Term Incentive Plan, as amended from time to
time, and the enclosed Restricted Stock Unit Agreement, both of which are
attached and made a part of this document.
 

 ____________________
 
*
 
The next Annual Meeting of Shareholders following the Grant Date.
 
 
 
**
 
First anniversary of the Grant Date.








--------------------------------------------------------------------------------






REGENERON PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
THE AMENDED AND RESTATED REGENERON PHARMACEUTICALS, INC.
2014 LONG‑TERM INCENTIVE PLAN
THIS AGREEMENT (this “Agreement”), made as of the date on the Notice of Grant of
Restricted Stock Units, by and between Regeneron Pharmaceuticals, Inc., a New
York corporation (the “Company”), and the individual named on the Notice of
Grant of Restricted Stock Units (the “Recipient”). Any capitalized term used but
not defined in this Agreement shall have the meaning given to such term in the
Plan (as defined below).
WHEREAS, the Recipient is a non-employee member of the board of directors of the
Company (the “Board”) and the Company desires to afford the Recipient the
opportunity to acquire or enlarge the Recipient’s stock ownership in the Company
so that the Recipient may have a direct proprietary interest in the Company’s
success; and
WHEREAS, the Committee administering the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long‑Term Incentive Plan (as amended from time to
time, the “Plan”) has granted (as of the effective date of grant specified in
the Notice of Grant of Restricted Stock Units) to the Recipient a Restricted
Stock Unit (as defined below) with respect to the number of shares of Company
Stock as set forth in the Notice of Grant of Restricted Stock Units.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.Grant of Award. Pursuant to Section 9 of the Plan, the Company grants to the
Recipient, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, a restricted stock unit (referred
to in the Plan as “Phantom Stock”) (each such unit, a “Restricted Stock Unit”)
with respect to the number of shares of Company Stock as shown on the Notice of
Grant of Restricted Stock Units. The Recipient’s record of Company Stock
ownership shall be recorded in the books of the Company only when the Restricted
Stock Units vest and the shares of Company Stock are issued. At the Recipient’s
request, vested shares may be evidenced by stock certificates or book-entry
registration.
2.    Vesting; Delivery. (a) The Restricted Stock Units granted to the Recipient
shall vest in installments as provided in the Notice of Grant of Restricted
Stock Units. The vesting schedule in the Notice of Grant of Restricted Stock
Units indicates each date upon which the Restricted Stock Units shall vest,
entitling the Recipient to receive the underlying shares of Company Stock,
provided that the Recipient has not incurred a termination of service as a
member of the Board. There shall be no proportionate or partial vesting in the
periods between the Full Vest Dates specified in the Notice of Grant of
Restricted Stock Units and all vesting shall occur only on such Full Vest Dates.
No vesting shall occur after the termination of the Recipient’s service as a
member of the Board for any reason. Notwithstanding the preceding sentence, upon
the Recipient’s Retirement from service on the Board, the Restricted Stock Units
shall continue to vest in installments as provided on the Notice of Grant of
Restricted Stock Units as if the Recipient had remained in service on the Board.
For purposes of this Agreement, “Retirement” shall mean a voluntary termination
of service on the Board (including by not standing for re-election) by the
Recipient at a time when the Recipient meets both of the following criteria: the
Recipient has served as a member of the Board for a minimum of three (3) years,
and the combination of the Recipient’s age and total years of service as a
member of the Board equals a minimum of 80.
(b)    Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Restricted Stock Units to the contrary, outstanding
Restricted Stock Units granted to Recipient shall be fully vested on the date of
a Change in Control or upon the Recipient’s death. If the application of the
provision in the foregoing sentence, similar provisions in other stock option or
equity compensation grants, and other payments and benefits payable to the
Recipient (collectively, the “Company Payments”) would result in the Recipient
being subject to excise tax (the “Excise Tax”) payable under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the amount of any
Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Recipient to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Recipient (after taking into account further





--------------------------------------------------------------------------------




reductions for applicable federal, state and local income, social security and
other taxes) would be greater than the unreduced Company Payments to be received
by the Recipient minus (i) the Excise Tax payable with respect to such Company
Payments and (ii) all applicable federal, state and local income, social
security and other taxes on such Company Payments. If the Company Payments are
to be reduced in accordance with the foregoing, the Company Payments shall be
reduced as mutually agreed between the Company and the Recipient or, in the
event the parties cannot agree, in the following order: (1) acceleration of
vesting of any option where the exercise price exceeds the fair market value of
the underlying shares at the time the acceleration would otherwise occur; (2)
any lump sum severance based on a multiple of base salary or bonus; (3) any
other cash amounts payable to the Recipient; (4) any benefits valued as
parachute payments; and (5) acceleration of vesting of any equity not covered by
(1) above.
(c)    Unless a later delivery date is elected by the Recipient at a time and in
a manner which complies with the requirements of Section 409A of the Code (and
the regulations thereunder), shares of Company Stock issuable pursuant to the
vesting of Restricted Stock Units shall be delivered on the earlier of (1) the
termination of the Recipient’s service as a member of the Board, (2) the seventh
anniversary of the date of grant of the Restricted Stock Units and (3) the date
of a Change in Control (provided that the shares of Company Stock may be
delivered upon such Change in Control without violating Section 409A of the
Code). With respect to Restricted Stock Units which become vested following
termination of the Recipient’s service as a member of the Board pursuant to the
last two sentences of Section 2(a), shares of Company Stock with respect thereto
shall be delivered as soon as practicable following vesting, unless a later
delivery date is elected by the Recipient at a time and in a manner which
complies with the requirements of Section 409A of the Code (and the regulations
thereunder).
3.    Termination of Service. Subject to the terms of the Plan and Section 2
hereof, if the Recipient’s service on the Board is terminated for any reason
(other than as set forth in Section 2 hereof), the Recipient shall forfeit any
or all of the shares of Company Stock subject to the Restricted Stock Unit that
have not vested in accordance with Section 2 hereof.
4.    Securities Laws Requirements. The Company shall not be obligated to
transfer any shares of Company Stock to the Recipient, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act (or any
other federal or state statutes having similar requirements as may be in effect
at that time).
5.    Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the Restricted Stock Units by any holder thereof in violation of the provisions
of this Agreement or the Certificate of Incorporation or the By-Laws of the
Company shall be valid. The foregoing restrictions are in addition to and not in
lieu of any other remedies, legal or equitable, available to enforce said
provisions.
6.    Rights as a Shareholder. The Recipient will not have the rights of a
shareholder with respect to shares of Company Stock subject to the Restricted
Stock Units until the vesting of the Restricted Stock Units and the delivery of
shares of Company Stock with respect to such vesting. To the extent that the
Company declares a cash dividend while all or a portion of the Restricted Stock
Units are unvested, the Recipient shall be credited with dividend equivalent
rights with respect to each share of Company Stock subject to the unvested
portion of the Restricted Stock Units. Such dividend equivalent right will
entitle the Recipient to payment of such dividend only upon vesting of the
corresponding portion of the Restricted Stock Unit; and such right will be
forfeited to the extent the corresponding portion of the Restricted Stock Unit
is forfeited.
7.    Compliance with Law and Regulations. This Agreement, the award hereunder
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. Except to the extent
preempted by any federal law, this Agreement shall be construed and administered
in accordance with the laws of the State of New York without reference to its
principles of conflicts of law.
8.    Recipient Bound by Plan. The Recipient acknowledges receipt of a copy of
this Agreement and the Plan and agrees to be bound by all the terms and
provisions thereof, which are incorporated herein by reference. To the extent
that this Agreement is silent with respect to, or in any way inconsistent with,
the terms of the Plan, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.


 

--------------------------------------------------------------------------------




9.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Recipient, to: the Recipient at Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Recipient has
terminated service with the Company, to the last address for the Recipient
indicated in the records of the Company, or such other address as the relevant
party shall specify at any time hereafter in accordance with this Section 9.


 